DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “wherein the retaining ring is a single piece ring extending radially between the skirt and the housing” (last two lines). Examiner notes that applicant is attempting to further limit the retaining ring relative to the skirt of the frame part, but neither of the frame part or the skirt have been positively recited as the claim is drawn to a bearing cartridge and thus the features of the crusher are not germane to the patentability of the bearing cartridge. Therefore, it is unclear if applicant intends for the frame part of the crusher, and thus the skirt, to be required in the claim. Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 104722357 A), hereinafter ‘Chen’.
Regarding claim 1: Chen discloses A bearing cartridge arranged to support a rotatable main shaft of a vertical shaft impact crusher, the cartridge comprising:
an elongate housing (51, fig. 6) defining an internal chamber (the space between housing 51 and shaft 52) arranged to receive a part of the main shaft (52);
an annular flange (511) projecting radially outward from the housing (51) at or towards a first axial end (top end, fig. 6) of the housing (51) to seat within an annular neck of a frame part of the crusher (NOTE: the recitation “to seat within an annular neck of a frame part of the 
a retaining ring (513) releasably mountable (due to the forces generated in the radial direction by the wedge shape cross-section of rings 512 and 513 as the bolts through ring 513 are tightened; see fig. 6) to an external facing surface of the housing (51) at or towards a second axial end (bottom end, fig. 6) of the housing (51) to seat within an annular skirt of the frame part (NOTE: the recitation “to seat within an annular skirt of the frame part” is being interpreted as intended use and, accordingly, is not being given patentable weight), wherein the retaining ring (513) is a single piece ring (see 513, fig. 9) extending radially between the skirt (formed by the recessed portion in the bottom of frame part 32) and the housing (51) (see fig. 6, retaining ring 513 extends both radially and axially between the skirt of the frame and the housing 51).
Regarding claim 2, which depends on claim 1: Chen discloses wherein an external facing surface of the ring is in contact with a radially inward facing surface of the skirt and a radially inward facing surface of the ring is in contact with the external facing surface of the housing such that the ring extends completely between the skirt and the housing (see examiner-annotated fig. 6 of Chen below). NOTE: the claim does not require direct contact between the inward facing surface of the ring and the external facing surface of the housing.

    PNG
    media_image1.png
    271
    601
    media_image1.png
    Greyscale

Examiner-Annotated Figure 6 of Chen


Regarding claim 3, which depends on claim 1: Chen discloses bolt bores extending axially through the ring (513) arranged to receive bolts to releasably secure the ring to the skirt (formed by the recessed portion in the bottom of frame part 32) (see fig. 6).
Regarding claim 4, which depends on claim 3: Chen discloses at least one axially extending pilot bore being separate from the bolt bores and arranged to receive axially a release screw or bolt (see examiner-annotated fig. 9 of Chen below; see also para. [0009]).

    PNG
    media_image2.png
    184
    611
    media_image2.png
    Greyscale

Examiner-Annotated Figure 9 of Chen


	Regarding claim 7, which depends on claim 1: Chen discloses wherein the ring (513) is a split ring having a discontinuation or break in a circumferential direction around the ring to enable the ring to be expanded radially (see the break in the ring 513 at the bottom of fig. 9).
	Regarding claim 8, which depends on claim 1: Chen discloses wherein the ring (513) is not split or divided in a radial direction (see fig. 6, 9).
Regarding claim 13: Chen discloses A vertical shaft impact crusher comprising:
	a rotatable main shaft (52, fig. 5-6);
	a mainframe (32, fig. 2, 6); and
a bearing cartridge arranged to support a the main shaft, the cartridge including an elongate housing (51, fig. 6) defining an internal chamber (the space between housing 51 and shaft 52) arranged to receive a part of the main shaft (52) of the crusher;
an annular flange (511) projecting radially outward from the housing (51) at or towards a first axial end (top end, fig. 6) of the housing (51) to seat within an annular neck of the mainframe of the crusher (NOTE: the recitation “to seat within an annular neck of a frame part of the crusher” is being interpreted as intended use and, accordingly, is not being given patentable weight); and
a retaining ring (513) releasably mountable (due to the forces generated in the radial direction by the wedge shape cross-section of rings 512 and 513 as the bolts through ring 513 are tightened; see fig. 6) to an external facing surface of the housing (51) at or towards a second axial end (bottom end, fig. 6) of the housing (51) to seat within an annular skirt of the mainframe (NOTE: the recitation “to seat within an annular skirt of the frame part” is being interpreted as intended use and, accordingly, is not being given patentable weight), wherein the retaining ring (513) is a single piece ring (see 513, fig. 9) extending radially between the skirt (formed by the recessed portion in the bottom of mainframe 32) and the housing (51) (see fig. 6, retaining ring 513 extends both radially and axially between the skirt of the frame and the housing 51).
Regarding claim 14, which depends on claim 13: Chen discloses wherein the mainframe (32, fig. 2, 6) including includes the annular neck (formed by the recessed portion at the top of the mainframe 32) and the annular skirt (formed by the recessed portion at the bottom of the mainframe 32), the mainframe (32) further comprising a drum connecting axially the annular neck and the skirt (see fig. 6), wherein the housing (51) extends within the drum axially between the annular neck and the skirt (see fig. 6).
	Regarding claim 15, which depends on claim 13: Chen discloses wherein the ring (513, fig. 6) is mounted substantially at a same axial position as a bearing assembly (56-58) located radially between the housing (51) and the main shaft (52) of the crusher (see fig. 6).
Regarding claim 16: Chen discloses A bearing cartridge arranged to support a rotatable main shaft of a vertical shaft impact crusher, the cartridge comprising:
an elongate housing (51, fig. 6) defining an internal chamber (the space between housing 51 and shaft 52);
an annular flange (511) projecting radially outward from the housing (51) at or towards a first axial end (top end, fig. 6) of the housing (51); and
a retaining ring (513) releasably mountable (due to the forces generated in the radial direction by the wedge shape cross-section of rings 512 and 513 as the bolts through ring 513 are tightened; see fig. 6) to an external facing surface of the housing (51) at or towards a second axial end (bottom end, fig. 6) of the housing (51), wherein the retaining ring (513) is a single piece ring (see 513, fig. 9) extending radially between the skirt (formed by the recessed portion in the bottom of frame part 32) and the housing (51) (see fig. 6, retaining ring 513 extends both radially and axially between the skirt of the frame and the housing 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claims 9-12: each claim recites that the retaining ring is made of a different material, i.e. non-ferrous metal in claim 9, a polymer in claim 10, a polyamide based material in claim 11, and nylon in claim 12. Examiner notes that the fact that the retaining ring can be made of different materials is evidence that the material of the ring is not critical, and the ring would perform its function equally as well if it were made of any of the claimed materials.
Further, Chen is silent regarding the material composition of the retaining ring (513), which implies that the skilled artisan is fully capable of determining a suitable material for the retaining ring. And examiner contends that non-ferrous metals and polymers, including polyamides such as nylon, are known materials in the art.
It has been held that the selection of a known material on the basis of its suitability for the intended use is within the level of ordinarily skilled artisan and, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s retaining ring (513) from any one of the claimed materials.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Bardon (FR 2,613,313 A1), hereinafter ‘Bardon’.
Regarding claim 5, which depends on claim 1: Chen is silent regarding wherein the ring includes an external facing surface that is divided axially to have a first axial section having an outside diameter and a second axial section having an outside diameter, the outside diameter of the second axial section being greater than the outside diameter of the first section.
However, Bardon teaches a bearing cartridge comprising a housing (4, fig. 1), a flange (6), and a retaining ring (5); the ring is divided axially into a first, horizontal, axial section and a second, vertical, axial section (see fig. 1), and the outside diameter of the vertical section is greater than the outside diameter of the horizontal section.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the retaining ring (513) and additional ring (512) of Chen with the threaded retaining ring (5) and modify the housing (51) of Chen to include corresponding threads for engaging the threads of the ring (5) of Bardon. One of ordinary skill in the art would have been motivated to make this modification to reduce the number of parts necessary for retaining the housing of the bearing cartridge within the crusher frame, which in turn reduces manufacturing time and costs as only one ring has to be made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Bardon, and further in view of Navarro (US 2015/0267752 A1), hereinafter ‘Navarro’.
	Regarding claim 6, which depends on claim 5: the combination of Chen and Bardon set forth in claim 5 above teaches wherein the outside diameter of the second section (vertical section of the ring 5, fig. 1 of Bardon) is approximately equal to an inside diameter of an inward facing surface of the skirt (see examiner-annotated fig. 6 of Chen above).

However, using interference friction fit to secure retaining rings within a skirt of a frame is known from Navarro who teaches a bearing cartridge (10, fig. 1, 5) comprising a frame (12) having a skirt (recess 30, fig. 5), and a retaining ring (26) secured in the skirt by interference friction fit ([0028], “The retaining ring 26 is secured to the seal 22 and is either friction fit or interference fit in the recess 30”).
Further, it is readily conceivable by the skilled artisan and desirable to configure the skirt of Chen to allow the ring (5) provided by Bardon to fit within the skirt by interference friction fit so that the ring does not become loose due to vibration of the crusher during operation.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Chen to provide an interference friction fit (as taught by Navarro) with the second section of the retaining ring provided by Bardon in claim 5 above, thereby ensuring that the retaining ring does not become loose during operation of the crusher due to vibration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725